Title: From George Washington to Anne Stillwell Bartow de Visme, 3 September 1782
From: Washington, George
To: Visme, Anne Stillwell Bartow de


                  
                     Madam
                     Head Quarters 3d Sept. 1782
                  
                  The request you make is of such a nature that I cannot comply with it without the concurrence of His Excellency Governor Livingston—If that is obtained, I shall with pleasure direct the officer commanding at Dobb’s ferry to permit the desired interview.  I am Madam Yr &c.
                  
               